DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 27, 29-35, 37 and 39-45 are pending. 

Quayle Action

2.	This application is in condition for allowance except for the following formal matters: 
The claims objections related to the numbering of the dependent claims 29-35 and 39-43. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections

3.	Claims 29-35 and 39-43 are objected to because of the following informalities:  Claim 29 is dependent on cancelled claim 28. Claims 39-42 are dependent on cancelled claim 38. Appropriate correction is required.

Allowable Subject Matter

4.	Claims 27, 37, 44 and 45 are allowed.

5.	Claims 29-35 and 39-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 27, 29-35, 37 and 39-45 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 27,… receiving a further service registration request, the further service request identifying the further network function to provide the service, the type of the service, and the further version of the service; and storing further information in the repository, the further information identifying the further network function, the type of the service, and the further version of the service, wherein the further version is a previous version of the service…in combination with other limitations recited as specified in claim 27.

In claim 37,… sending a further service registration request to the service registration network function; the further service registration request identifying a service providing network function to provide a service, the type of the service, and a further version of the service; and wherein the further version of the service is a subsequent version of the service to the version of the service…in combination with other limitations recited as specified in claim 37.

In claim 44,… receiving a further service registration request, the further service request identifying the further network function to provide the service, the type of the service, and the further version of the service; and storing further information in the repository, the further information identifying the further network function, the type of the service, and the further version of the service, wherein the further version is a previous version of the service…in combination with other limitations recited as specified in claim 44.

In claim 45,… send a further service registration request to the service registration network function; the further service registration request identifying a service providing network function to provide a service, the type of the service, and a further version of the service; and wherein the further version of the service is a subsequent version of the service to the version of the service…in combination with other limitations recited as specified in claim 45.

The first closest prior art of record is Hall et al, US 2007/0162478 hereafter Hall. Hall FIG. 1, 20, 22, 40, [0007], [0025] discloses sending the register message identifying the service provider and version number of the service to a service registry 40. Hall does not explicitly disclose receiving a further service registration request, the further service request identifying the further network function to provide the service, the type of the service, and the further version of the service; and storing further information in the repository, the further information identifying the further network function, the type of the service, and the further version of the service, wherein the further version is a previous version of the service (as disclosed in claims 29 and 44) and sending a further service registration request to the service registration network function; the further service registration request identifying a service providing network function to provide a service, the type of the service, and a further version of the service; and wherein the further version of the service is a subsequent version of the service to the version of the service (as disclosed in claims 39 and 45).

The second closest prior art of record is Guinard et al, US 2010/0161778 hereafter Guinard. Guinard [0004] discloses a service announcement/registration identifying the service type provided and [0005]-[0006] discloses the repository storing the service type. Guinard does not explicitly disclose receiving a further service registration request, the further service request identifying the further network function to provide the service, the type of the service, and the further version of the service; and storing further information in the repository, the further information identifying the further network function, the type of the service, and the further version of the service, wherein the further version is a previous version of the service (as disclosed in claims 29 and 44) and sending a further service registration request to the service registration network function; the further service registration request identifying a service providing network function to provide a service, the type of the service, and a further version of the service; and wherein the further version of the service is a subsequent version of the service to the version of the service (as disclosed in claims 39 and 45).

The third closest prior art of record is Chen et al, US 2009/0106350 hereafter Chen. Chen FIG. 5, [0043], claim 18 discloses the version repository storing an earlier/previous version of the service. Chen does not explicitly disclose receiving a further service registration request, the further service request identifying the further network function to provide the service, the type of the service, and the further version of the service; and storing further information in the repository, the further information identifying the further network function, the type of the service, and the further version of the service, wherein the further version is a previous version of the service (as disclosed in claims 29 and 44) and sending a further service registration request to the service registration network function; the further service registration request identifying a service providing network function to provide a service, the type of the service, and a further version of the service; and wherein the further version of the service is a subsequent version of the service to the version of the service (as disclosed in claims 39 and 45).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cillis et al, US 2017/0272523 paragraphs [0030]-[0031] discloses the new requests for a particular network service are rerouted to a new service instance of the new version of the virtual network function. 

8.	This application is in condition for allowance except for the following formal matters: 
The claims objections related to the numbering of the dependent claims 29-35 and 39-43. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469